DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-11, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moren (5,544,489).
Regarding Claim 1: Moren teaches an apparatus (10) to form a frozen substance (42) using directional freezing (via probe 30), the apparatus (10) comprising: 
a mold (14) structured with an interior chamber (interior of 14) structured to contain a liquid substance (41); 

a directional freezing probe (30) extending into the interior chamber (interior of 14) of the mold (see Figure 2, in 14), and a cold plate (22) thermally connected to the directional freezing probe outside of the mold (14), and configured to dissipate heat (22 is a heat sink, see Column 4, lines 38-40) drawn from the directional freezing probe (30) to a surrounding environment (air via fan 24), wherein the directional freezing probe (30) is configured to initiate directional freezing of the liquid substance (41) in thermal contact with the directional freezing probe (Column 3, lines 52-56).
Regarding Claim 2: Moren teaches wherein, based on the directional freezing probe (30) being cooled, a first thermal gradient (thermal heat exchange along base 35 of 30) is created that is initiated at the directional freezing probe (30) and continues through the liquid substance (41) and the mold (14) to a surrounding environment (air). 
Regarding Claim 3: Moren teaches wherein, based on the directional freezing probe (30) being cooled, a second thermal gradient (via 32) is created along a longitudinal axis of the directional freezing probe (30), the directional freezing being initiated along the second thermal gradient (Column 3, lines 33-34). 
Regarding Claim 7: Moren teaches wherein: the directional freezing probe (30) comprises a base (35) thermally connected to the plate (22) and a tip portion extending into the mold (end of 30 inside of 14); and a diameter of the base (35) is greater than or equal to a diameter of the tip portion (see Figure 3). 
Regarding Claim 8: Moren teaches wherein the directional freezing probe (30) comprises a nucleation site (38 or 32). 
Regarding Claim 10: Moren teaches wherein the directional freezing probe (30) comprises a detachable portion (via threads 33 from 38). 
Regarding Claim 11: Moren teaches further comprising a thermoelectric heat pump (5) configured with a supply side (18 and 20) to provide cooling and heating functions based on a direction of input electricity (see Column 3, lines 48-51) across the thermoelectric heat pump (50). 
Regarding Claim 15: Moren teaches wherein the directional freezing probe (30) comprises a seal (36) seated in a groove (surface of 14 for depression side 33b as seen in Figure 5 and against threads 33) that is configured to be received by the mold (14, see Column 4, lines 23-32). 
Regarding Claim 16: Moren teaches wherein the seal (36) is an O-ring seal (silicone, which is an elastomer, Column 4, lines 19-22). 
Regarding Claim 18:  Moren teaches wherein the directional freezing probe (30) can be retracted (unscrew the probe from 38) from the mold (14) during directional freezing (when probe is cold). 
Regarding Claim 19: Moren teaches an apparatus (10) to form a frozen substance (via 30) using directional freezing (via probe 30), the apparatus (10) comprising: a mold (14) structured with an interior chamber (interior of 14 holding 41)  structured to contain a liquid substance (41); and a directional freezing assembly (30, 32, 38) comprising: a thermoelectric heat pump (50) configured with a supply side (18 and 20) to provide cooling and heating functions based on a direction of input electricity across the thermoelectric heat pump (see Column 3, lines 48-51); and a directional freezing probe (30) thermally connected to the supply side of the thermoelectric heat 
Regarding Claim 21: Moren teaches wherein, based on the directional freezing probe (30) being cooled: a first thermal gradient (via base 35) is created that is initiated at the directional freezing probe (30) and continues through the liquid substance (41) and the mold (14) to a surrounding environment (air); and a second thermal gradient (via 32) is created along a longitudinal axis of the directional freezing probe (via 32), the directional freezing being initiated along the second thermal gradient (Column 3, lines 44-46). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Gebhard (5,699,669).
Regarding Claim 4: Moren fails to teach wherein the mold further comprises: a mounting hole located at a base of the mold and configured to receive the directional freezing probe to extend into the interior chamber of the mold; and a filler hole arranged opposite of the mounting hole and configured to receive the liquid substance into the interior chamber. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mold further comprises: a mounting hole located at a base of the mold and configured to receive the directional freezing probe to extend into the interior chamber of the mold; and a filler hole arranged opposite of the mounting hole and configured to receive the liquid substance into the interior chamber to the structure of Moren as taught by Gebhard in order to advantageously provide having the probe mounted at the bottom to allow for the thermoelectric unit to form the bottom base of the apparatus and have air follow through underneath and upward to cool the thermoelectric unit (see Gebhard, Column 2, lines 62-67). Further, absence of criticality, the repositioning of the probe mounting hole and filling hole is merely a rearrangement of parts and obvious to one of ordinary skill in the art as mere design choice. See MPEP 2144.04. VI. C.  
Regarding Claim 22: Moren teaches a method of forming a frozen substance (freezing liquid 41 via probe 30), the method comprising: extending a directional freezing probe (30) into an interior chamber (interior of 14) of a mold (14) through a mounting hole (hole for 33 to go through wall of 14) located at some side (side wall of 14 see Figure 2) of the mold (14), wherein the directional freezing probe (30) is 
Gebhard teaches having a mounting hole (hole with gasket 27 in base 25) for a probe (20) located at a base (25, see Figure 1) of a mold (18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mounting hole is at the base of the mold to the structure of Moren as taught by Gebhard in order to advantageously provide having the probe mounted at the bottom to allow for the thermoelectric unit to form the bottom base of the apparatus and have air follow through underneath and upward to cool the thermoelectric unit (see Gebhard, Column 2, lines 62-67). Further, absence of criticality, the repositioning of the probe mounting hole is merely a rearrangement of parts and obvious to one of ordinary skill in the art as mere design choice. See MPEP 2144.04. VI. C.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Gebhard (5,699,669), as applied to claim 4 above, and further in view of Hill (1,478,120).
Regarding Claim 5: Moren fails to teach wherein the mold further comprises a marking to indicate the directional freezing is complete.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mold further comprises a marking to indicate the directional freezing is complete to the structure of Moren modified supra as taught by Hill in order to advantageously provide indication of the ice formation level (see Hill, page 2, lines 14-21). 
Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Kuo-Liang (5,842,353).
Regarding Claim 6: Moren fails to teach wherein: the mold comprises a top cavity shell and a base cavity shell; and the top cavity shell and base cavity shell are separable. 
Kuo-Liang teaches a mold (10) comprises a top cavity shell (12) and a base cavity shell (base of 10 with 27 and 40); and the top cavity shell (12) and base cavity shell (base of 10 with 27 and 40) are separable (Column 2, lines 34-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mold comprises a top cavity shell and a base cavity shell; and the top cavity shell and base cavity shell are separable to the structure of Moren as taught by Kuo-Liang in order to advantageously provide a cover over the mold to retain the liquid at the desired temperature and reduce heat transfer with air once the liquid is heated or cooled. 
Regarding Claim 12: Moren fails to teach further comprising a controller configured to control cooling provided by the thermoelectric heat pump over time. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a controller configured to control cooling provided by the thermoelectric heat pump over time to the structure of Moren as taught by Kuo-Liang in order to advantageously provide a controller to allow a user to select a temperature for a desired heating or cooling for a liquid (see Kuo-Liang, Column 1, lines 36-57). 
Regarding Claim 20: Moren fails to teach further comprising a controller configured to control cooling provided by the thermoelectric heat pump over time. 
Kuo-Liang teaches a controller (50, 51) configured to control cooling provided by a thermoelectric heat pump (36) over time (Column 3, lines 50-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a controller configured to control cooling provided by the thermoelectric heat pump over time to the structure of Moren as taught by Kuo-Liang in order to advantageously provide a controller to allow a user to select a temperature for a desired heating or cooling for a liquid (see Kuo-Liang, Column 1, lines 36-57).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Mack (5,535,592). 
Regarding Claim 9: Moren fails to teach further comprising an agitator configured to induce energy or motion into the liquid substance during the directional freezing of the liquid substance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an agitator configured to induce energy or motion into the liquid substance during the directional freezing of the liquid substance to the structure of Moren as taught by Mack in order to advantageously provide clear ice free of impurities (see Mack, Column 3, lines 12-20). 
Regarding Claim 14: Moren fails to teach wherein the formed frozen substance is clear ice. 
Mack teaches wherein a formed frozen substance is clear ice (Column 3, lines 12-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the formed frozen substance is clear ice to the structure of Moren as taught by Mack in order to advantageously agitate water to provide clear ice free of impurities (see Mack, Column 3, lines 12-20).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Harrison et al. (US 2002/0162339 A1), hereafter referred to as “Harrison.”
Regarding Claim 13: Moren teaches further comprising a heat sink (22a).
Moren fails to teach a phase change material (PCM) that is integrated into the heat sink or attached to the heat sink in direct thermal communication. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a phase change material (PCM) that is integrated into the heat sink or attached to the heat sink in direct thermal communication to the structure of Moren as taught by Harrison in order to advantageously provide storage for thermal energy (see Harrison, paragraph [0022]). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Higgins (5,613,364) – Alternate rejection (assuming arguendo that applicant does not interpret the Moren reference of teaching the limitation of claim 15 above).
Regarding Claim 15: Moren teaches wherein the directional freezing probe (30) comprises a seal (36). 
Moren, under alternative interpretation, does not explicitly disclose a seal (117) seated in a groove (116) that is configured to be received by a mold (81 and 82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the seal seated in a groove that is configured to be received by the mold to the structure of Moren as taught by Higgins in order to advantageously provide to have the seal in a fluid tight compressed section within the mold to prevent leaking (see Higgins, Column 5, lines 40-45).  
Regarding Claim 16: Moren teaches wherein the seal (36) is an O-ring seal (silicone, which is an elastomer, Column 4, lines 19-22). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moren (5,544,489) in view of Amoils (3,502,081).
Regarding Claim 17: Moren fails to teach wherein the directional freezing probe is formed in a dome shape. 
Amoils teaches wherein a directional freezing probe (Column 2, lines 46-49) is formed in a dome shape (see Figure 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the directional freezing probe is formed in a dome shape to the structure of Moren as taught by Amoils in order to advantageously provide different shapes of the probes depending on the shape of the area to be cooled (see Amoils, Column 2, lines 46-49). Further, absence of criticality, the shape of the probe is merely a change in shape and obvious to one of ordinary skill in the art as mere design choice. See MPEP 2144.04. IV. B.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayer et al. (US 2010/0243570 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763